EXHIBIT 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made and entered into as of March 20, 2019, by and
between Air Wisconsin Airlines LLC, a Delaware limited liability company (the
“Company”), and Robert Binns (the “Executive” and, together with the Company,
collectively, the “Parties”).

RECITALS

The Company is engaged in the business of operating a regional airline company.
The Company desires to employ the Executive, and the Executive desires to be
employed by the Company, as President, and the Parties desire to enter into this
Agreement to secure the Executive’s employment during the term of Executive’s
employment, all on the terms and conditions set forth herein.

AGREEMENTS

In consideration of the foregoing recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1.           Title.    The Company hereby employs the Executive, and the
Executive agrees to serve the Company, as its President on the terms and
conditions hereinafter set forth.

2.           Employment Term.    The Executive’s employment by the Company as
President under this Agreement shall commence on April 1, 2019 (the “Effective
Date”) and shall continue through April 1, 2021, unless sooner terminated
pursuant to Paragraph 7 below. The term of the Executive’s employment hereunder
shall thereafter automatically renew for successive one year periods unless
sooner terminated pursuant to Paragraph 7 below or unless either Party provides
notice to the other Party, at least sixty days prior to the commencement of the
first or next such renewal period, that the term of the Executive’s employment
shall end upon the expiration of the then term. Such term of employment
hereunder, including any such automatic renewal periods, shall hereafter be
referred to as the “Term.”

3.           Duties.

(a)   General Duties, Authority and Direction.    The Executive shall report
directly to the Company’s Chief Executive Officer. The Executive shall perform
his duties under this Agreement principally out of the Company’s Appleton,
Wisconsin office. Therefore, the Executive shall relocate to the Appleton,
Wisconsin area within three months of the Effective Date. The Executive shall
have all the power, authority and responsibilities customarily attendant to the
position of President, consistent with the Company’s Limited Liability Company
Agreement. The Executive shall work under the direction and control of the Chief
Executive Officer and the Board of Managers of the Company (the “Board”). The
Executive will render his services under this Agreement faithfully and to the
best of his abilities and in conformance

 

1



--------------------------------------------------------------------------------

with all laws and Company rules and policies and will cooperate fully with the
Board and other executive officers of the Company in the advancement of the best
interest of the Company.

(b)   Exclusive Services.    During the Term, the Executive shall, except during
vacation periods, periods of illness and the like, devote his full and exclusive
time and attention to his duties and responsibilities for the Company and its
affiliates, and the Executive shall not engage in any other business activity
that would interfere with his full time responsibilities and the performance of
his duties under this Agreement.

4.           Compensation.

(a)   Base Compensation.    During the Term, the Executive shall be compensated
for his services at an annual base salary of $350,000 or such higher base salary
as the Board may determine in its sole discretion (the “Base Salary”). The
Executive shall be paid the Base Salary on the same payroll terms that are
applicable to other senior executives of the Company. The Base Salary shall be
reviewed annually by the Board. If the Executive becomes the Chief Executive
Officer of the Company during the Term, the Base Salary shall be increased to
$425,000.

(b)   Sign-On Bonus.    The Company shall pay the Executive, within thirty days
of the Effective Date, a lump sum bonus of $75,000 as a sign-on bonus (the
“Sign-on Bonus”). If the Executive terminates his employment with the Company
without Good Reason (as defined in subparagraph 7(b)) or if the Company
terminates such employment with Cause (as defined in subparagraph 7(a)), in
either event within two years of the Effective Date, the Executive shall repay
to the Company the entire amount of the Sign-on Bonus within ninety days of such
termination. Notwithstanding anything to the contrary contained herein, the
Company shall have the right to withhold any amounts owing to the Executive from
or after such termination until the Executive has repaid the Sign-on Bonus in
full.

(c)   Annual Incentive Bonus.    For each fiscal year during the Term (so long
as the Executive remains employed by the Company on the date of payment), the
Executive shall be eligible to receive a lump sum incentive bonus (the
“Incentive Bonus”) for the prior fiscal year (prorated for 2019). Any such bonus
in respect of a fiscal year shall be paid no later than March 31 of the next
fiscal year. The payment and amount of the Incentive Bonus in any year is
subject to the approval of the Board. The Incentive Bonus will be based on a
percentage of the Base Salary for the fiscal year (without regard to any
increase of the Base Salary for the subsequent fiscal year). The target
percentage shall be 50% of Base Salary with a maximum Incentive Bonus of 75% of
Base Salary. The particular percentage shall be determined at the end the fiscal
year by the Board based on the Executive’s performance during the fiscal year.
The Executive’s performance will be measured based on performance metrics that
the Board determines at the beginning of the fiscal year to be reasonably
attainable with input from the Chief Executive Officer and the Executive, which
metrics may include system operating performance metrics contained in the
Company’s Capacity Purchase Agreement with United Airlines, as well as other
metrics such as cost control measures, economic efficiency, net income and pilot
growth. No amount of the Incentive Bonus is guaranteed, and no payment will be
made unless the Executive

 

2



--------------------------------------------------------------------------------

remains a full time active employee of the Company through the date scheduled
for payment of the Incentive Bonus.

(d)   Withholding.    All payments made to or on behalf of the Executive under
the terms of this Agreement, including without limitation all payments of Base
Salary and any bonuses, as set forth herein, shall be subject to all withholding
required or permitted by law (such as federal, state and local income and
payroll taxes) and such additional withholding as may be agreed upon by the
Executive (such as for payment of the employee portion of insurance or welfare
plan premiums).

5.           Employee Benefits.

(a)   Temporary Accommodation.    The Company shall reimburse the Executive for
the cost of up to three months temporary accommodation in the Appleton, WI area
for the Executive and his wife, subject to documentation and reasonable
verification.

(b)   Vacation.    During the Term, the Executive shall be entitled to four
weeks paid annual vacation in any calendar year. In accordance with Company
policy, any accrued vacation time not used in a year shall expire and shall not
roll over to any subsequent year.

(c)   Business Expenses.    The Executive shall be reimbursed for all reasonable
expenses incurred by him during the Term in the discharge of his duties
hereunder, including but not limited to, expenses for travel and entertainment,
provided the Executive shall account for and substantiate all such expenses in
accordance with the Company’s policies for reimbursement of the expenses of its
senior executives.

(d)   Air Travel Benefit.    During the Term, the Executive and his eligible
family members shall be entitled to reduced rate air travel on other commercial
airline companies pursuant to the Company’s interline agreements, subject to the
Company’s continuing agreements with such companies. In addition, the Executive
and his eligible family members shall be entitled to free air travel on all
Company flights on the same terms and conditions generally available to senior
executives of the Company.

(e)   Benefit Plans.    The Executive shall be eligible to participate in any
other employee benefit plans and arrangements sponsored or maintained by the
Company for the benefit of its senior executives, including without limitation,
all welfare benefits plans (life, medical and disability), retirement plans and
deferred compensation plans.

(f)   Long Term Incentive Plan.    The Company intends to design and to
implement by no later than the beginning of fiscal year 2021 a Long Term
Incentive Plan (“LTIP”) to reward the Company’s senior executives, including the
Executive, for the achievement of the Company’s strategic objectives and long
term value creation. The LTIP will be developed by the senior management of the
Company and presented to the Board for its consideration. The Board shall have
the sole authority with respect to the adoption of the LTIP and its terms and
conditions, including the timing and amounts of awards.

 

3



--------------------------------------------------------------------------------

(g)   Long Term Incentive Awards Prior to Adoption of LTIP.    For each fiscal
year during the Term prior to the implementation by the Board of the LTIP, and
only for such years, the Company shall grant to the Executive a long term
incentive award (the “LTI Award”). The LTI Award for a fiscal year will be
granted at the same time as the payment of the Incentive Bonus for that fiscal
year and shall be in the amount of such Incentive Bonus. The LTI Award shall be
payable in cash in four equal annual installments on each of the first four
anniversaries of the date of the LTI Award so long as the Executive is an
employee of the Company as of such anniversary. In no event shall the Executive
be entitled to an LTI Award and an award under the LTIP for the same fiscal
year.

(h)   General Company Policies.    Except to the extent specifically provided
herein, the provision of all employee benefits to the Executive shall be made in
accordance with the Company’s established policies and procedures.

6.           Freedom to Contract.    The Executive represents and warrants that
he has the right to enter into this Agreement, that he is eligible for
employment by the Company as contemplated by this Agreement and that no other
written or verbal agreements exist that would be in conflict with or prevent
performance of any portion of this Agreement. The Executive represents and
warrants that he has not made and will not make any contractual or other
commitments that would conflict with or prevent his performance of any portion
of this Agreement or conflict with the full enjoyment by the Company of the
rights herein granted.

7.           Termination.    Notwithstanding the provisions of Paragraph 2
above, the Executive’s employment under this Agreement and the Term hereunder
shall terminate on the earliest of the following dates:

(a)   For Cause.    On the date of delivery of a notice from the Company
terminating the Executive’s employment for Cause stating the grounds for such
termination, provided, that in the case of termination pursuant to the following
clauses (ii), (viii) or (ix), the Executive shall have ten days following the
date of notice from the Company to cure any conduct or act, which constitutes
grounds for termination of the Executive’s employment for Cause, to the extent
that the Company determines that the Executive’s breach is subject to cure. The
Board shall determine, in its sole discretion, whether the Executive has cured
the conduct or act attributable to the grounds for termination. The term “Cause”
used in this Agreement shall mean: (i) fraud against the Company; (ii) failure
or refusal to implement or undertake the lawful directives of the Company, the
Chief Executive Officer or the Board; (iii) engaging in conduct that causes
material injury, monetary or otherwise, to the Company or that reflects
adversely on the Company or materially affects the Executive’s ability to
perform his duties hereunder; (iv) arrest for commission of a felony or for
commission of a crime, whether or not a felony, involving the Executive’s duties
for the Company or that may reflect unfavorably on the Company or bring the
Executive into public disrepute or scandal; (v) violation of federal, state or
local tax laws; (vi) dependence on alcohol or drugs without the supervision of a
physician or the illegal use, possession or sale of drugs; (vii) theft,
misappropriation, embezzlement or conversion of the assets or opportunities of
the Company; (viii) a material breach of the terms, covenants or representations
of this Agreement; or (ix) a violation of Company policies. In the event of the

 

4



--------------------------------------------------------------------------------

termination of the Executive’s employment for Cause pursuant to this
subparagraph (a), the Company shall pay to the Executive only such Base Salary
as had been accrued but unpaid as of the date of the termination, and the
Executive shall receive no further payments of any kind, except as provided in
subparagraph 7(e).

(b)   Without Cause or For Good Reason.    On the date specified in a written
notice from the Company terminating the Executive’s employment Without Cause, or
in the event no date is specified in the notice, on the date on which the notice
is delivered to the Executive, or on the date specified in a written notice from
the Executive terminating his employment for Good Reason stating the grounds for
termination of the Executive’s employment for Good Reason; provided, that the
Company shall have ten days following the date of notice from the Executive to
cure any conduct or act, if curable, which constitute grounds for termination of
the Executive’s employment for Good Reason, and if such conduct or act is cured
within such ten day period, then Executive’s Employment shall not be terminated
For Good Reason. For purposes of this Agreement, “Without Cause” shall mean any
reason for the Company’s decision to terminate the Executive’s employment other
than by reason of Cause, as provided in subparagraph (a) above, and “Good
Reason” shall mean termination by the Executive (i) due to a material breach by
the Company of the terms of this Agreement or (ii) if he has not become Chief
Executive Officer of the Company by April 1, 2021. In the event of the
termination of the Executive’s employment by the Company Without Cause or by the
Executive for Good Reason, the Company shall pay to the Executive: (i) the
Executive’s Base Salary as had been earned but unpaid as of the date of the
termination; and (ii) a lump sum severance payment equal to the sum of (A) the
total amount of one year of Base Salary, calculated as of the date the
Executive’s employment with the Company terminated, plus (B) the total amount of
the Incentive Bonus for the prior fiscal year, such payment to be made within
thirty days after such termination, and the Executive shall receive no further
payments of any kind, except as provided in subparagraph 7(e). In addition, upon
termination of the Term by the Company Without Cause or by the Executive for
Good Reason, the Executive shall be eligible to participate in the Company’s
benefit plans, as provided in subparagraph 5(e), subject to the terms and
conditions of those plans, for one year following such termination.

(c)   Death.    On the date of the Executive’s death. In the event of the death
of the Executive, the Company shall pay to the Executive’s legal representatives
or named beneficiaries (as the Executive may designate from time to time in a
writing delivered to the Company) the same payments and other benefits as would
be provided to the Executive upon the termination of his employment Without
Cause pursuant to subparagraph (b) above.

(d)   Expiration of the Full-Time Term.    On the expiration of the Term other
than by termination by either Party pursuant to this Paragraph 7. If the
Executive’s employment with the Company terminates at any time for any reason,
other than by termination by a Party pursuant to this Paragraph 7, and the
Parties have not entered into a new employment agreement, then the Company shall
pay the Executive only such Base Salary as had been accrued but unpaid as of the
date of the termination, and the Executive shall receive no further payments of
any kind, except as provided in subparagraph 7(e).

 

5



--------------------------------------------------------------------------------

(e)   No Further Liability.    Following the termination of the Term and the
Executive’s employment under this Agreement, the Company will have no further
liability to the Executive and no further payments or benefits will be provided
to the Executive, except: (i) as provided in subparagraphs (a) through (d)
above; (ii) to the extent the Executive is entitled to payment of benefits
following termination of employment under any employee benefit plan made
available to the Executive pursuant to Paragraph 5 above in accordance with the
terms of those plans; (iii) to the extent the Executive is entitled to the
reimbursement of business expenses incurred prior to termination pursuant to
Paragraph 5 above; or (iv) to the extent the Executive is entitled to
indemnification pursuant to the terms of the Company’s Limited Liability Company
Agreement.

8.           Restrictive Covenants.

(a)   Confidentiality.    The Executive agrees that both during his employment
with the Company and thereafter he will not disclose to any third party or use
in any way (except in furtherance of the best interests of the Company) any
confidential information, business secrets, or business opportunity of the
Company or any of its affiliates, including without limitation, marketing,
advertising and promotional ideas and strategies, marketing surveys and
analyses, technology, budgets, business plans, customer lists, research or
financial, purchasing, planning, employment or personnel data or information.
Immediately upon termination of the Executive’s employment or at any other time
upon the Company’s request, the Executive will return to the Company all
memoranda, notes, records or other documents compiled by the Executive or made
available to the Executive during his employment with the Company, concerning
the business of the Company or its affiliates, all other confidential
information and all personal property of the Company or its affiliates,
including without limitation, all files, records, documents, lists, equipment,
supplies, promotional materials, keys, phone or credit cards and similar items
and all copies thereof or extracts therefrom. Notwithstanding the foregoing,
information or materials shall not be subject to the provisions of this
subparagraph (a) to the extent such information or materials are publicly
available other than as a result of a breach by the Executive of his obligations
of confidentiality set forth herein. In addition, if the Executive is required
by applicable law or regulation in response to any subpoena, summons or judicial
order to disclose information or materials subject to the provisions of this
subparagraph (a), then the Executive may disclose such information or materials
to the extent he is advised to do so by counsel, provided that the Executive
shall, to the extent permitted by law, provide the Company with advance prompt
written notice of such subpoena, summons or judicial order to enable the Company
to seek a protective order or other appropriate remedy for such information or
material, or to waive the provisions of this subparagraph (a).

(b)   No Solicitation.    The Executive agrees that, both during his employment
with the Company and for a period of two years following the termination of the
Executive’s employment with the Company at any time and for any reason, the
Executive will not, directly or indirectly, on behalf of himself or any other
person or entity, hire or solicit to hire for employment or consulting or other
provision of services, any person who is actively employed (or in the preceding
six months was actively employed) by the Company. This includes, but is not
limited to, inducing or attempting to induce, or influencing or attempting to
influence, any person employed by the Company to terminate his or her employment
with the Company.

 

6



--------------------------------------------------------------------------------

(c)   Non-Compete.    The Executive agrees that, both during his employment with
the Company and for a period of six months following the termination of the
Executive’s employment with the Company at any time and for any reason, the
Executive will not, compete with the business of the Company and its successors
and assigns. The term “not compete” as used herein shall mean that the Executive
shall not own, manage, operate, consult or be employed by a regional airline
flying aircraft with 76 or fewer seats for a major airline in the United States.
The Executive acknowledges that the provisions of this subparagraph are
reasonably necessary to protect the Company’s legitimate business interests in
preserving the confidentiality of the information that will be obtained by the
Executive in the performance of his duties under this Agreement and to prevent
such information from being used to the Company’s detriment or for the benefit
of the Company’s competitors.

(d)   Enforcement.    The Executive acknowledges and agrees that the services he
is to provide under this Agreement are of a special, unique and extraordinary
nature. The Executive further acknowledges and agrees that the restrictions
contained in this Paragraph 8 are necessary to prevent the use and disclosure of
confidential information and to protect other legitimate business interests of
the Company. The Executive acknowledges that all of the restrictions in this
Paragraph 8 are reasonable in all respects, including duration, territory and
scope of activity. The Executive agrees that the restrictions contained in this
Paragraph 8 shall be construed as separate agreements independent of any other
provision of this Agreement or any other agreement between the Executive and the
Company. The Executive agrees that the existence of any claim or cause of action
by the Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and restrictions in this Paragraph 8. The Executive agrees that
the restrictive covenants contained in this Paragraph 8 are a material part of
the Executive’s obligations under this Agreement for which the Company has
agreed to compensate the Executive as provided in this Agreement. The Executive
agrees that the injury the Company will suffer in the event of the breach by the
Executive of any clause of this Paragraph 8 will cause the Company irreparable
injury that cannot be adequately compensated by monetary damages alone.
Therefore, the Executive agrees that the Company, without limiting any other
legal or equitable remedies available to it, shall be entitled to obtain
equitable relief by injunction or otherwise from any court of competent
jurisdiction, including, without limitation, injunctive relief to prevent the
Executive’s failure to comply with the terms and conditions of this Paragraph 8.
The two year period referenced in subparagraph (b) above shall be tolled on a
day-for-day basis for each day during which the Executive violates the
provisions of subparagraph (b) in any respect, so that the Executive is
restricted from engaging in the activities prohibited by subparagraph (b) for
the full two year period.

9.           Intangible Property.    The Executive will not at any time during
or after his employment with the Company have or claim any right, title or
interest in any trade name, trademark, trade secret, patent, copyright or other
intellectual property belonging to or used by the Company and shall not have or
claim any right, title or interest in any material or matter of any sort
prepared for or used in connection with the advertising, promotion or business
of the Company, whatever the Executive’s involvement with such matters may have
been, and whether procured, produced, prepared, or published in whole or in part
by the Executive, it being the intention of the Parties

 

7



--------------------------------------------------------------------------------

that the Executive shall and hereby does, recognize that the Company now has and
shall hereafter have and retain the sole and exclusive rights in any and all
such trade names, trademarks, trade secrets, patents, copyrights (all the
Executive’s work in this regard being a work for hire for the Company under the
copyright laws of the United States), other intellectual property, material and
matter as described above. The Executive shall cooperate fully with the Company
during his employment and thereafter in the securing of trade name, trademark,
patent or copyright protection or other similar rights in the United States and
in foreign countries and shall give evidence and testimony and execute and
deliver to the Company all papers requested by it in connection therewith.
Following the Executive’s termination of employment with the Company, if the
Company requests the Executive’s assistance under this Paragraph 9, the Company
shall reimburse the Executive for all reasonable out-of-pocket expenses incurred
by him in connection with the rendering of such assistance.

10.           Arbitration.    With the exception of any dispute regarding the
Executive’s compliance with the provisions of Paragraph 8 (Restrictive
Covenants) above, any dispute relating to or arising out of the provisions of
this Agreement shall be decided by arbitration in Wisconsin, in accordance with
the Expedited Arbitration Rules of the American Arbitration Association then
obtaining, unless the Parties mutually agree otherwise in a writing signed by
both Parties. This undertaking to arbitrate shall be specifically enforceable.
The decision rendered by the arbitrator will be final and judgment may be
entered upon it in accordance with appropriate laws in any court having
jurisdiction thereof.

11.           Nondisclosure.    Except as may be required by law, neither the
Executive nor the Company shall disclose the financial terms of this Agreement
to persons not involved in the operation of the Company and the Parties shall
disclose the financial terms of this Agreement to those involved in the
operation of the Company only as needed to implement the terms of this Agreement
or carry out the operations of the Company. The above notwithstanding, the
financial terms of this Agreement may be disclosed to: (i) the Parties’
attorneys, lenders, accountants, financial or tax advisors, and any potential
investors in or purchasers of the Company or a Company affiliate, provided such
persons agree not to disclose such terms of this Agreement further; and
(ii) members of the Executive’s immediate family, provided such family members
agree not to reveal the terms of this Agreement further. The terms of this
Paragraph 11 shall not apply to any disclosures that the Company, in its sole
discretion, deems are necessary or appropriate in connection with compliance
with applicable securities laws.

12.           Successors and Assigns.    The rights and obligations of the
Company under this Agreement shall be binding on and inure to the benefit of the
Company, its successors and permitted assigns. The rights and obligations of the
Executive under this Agreement shall be binding on and inure to the benefit of
the Executive and the heirs and legal representatives of the Executive. Neither
Party may assign this Agreement without the prior written consent of the other,
except that the Company may assign this Agreement to any entity that owns, is
owned by or is under common control with or is affiliated with the Company or to
any entity acquiring all or substantially all of the assets or the business of
the Company.

 

8



--------------------------------------------------------------------------------

13.           Insurance.    If the Company desires at any time or from time to
time during the Term to apply in its own name or otherwise for life, health,
accident or other insurance covering the Executive, the Company may do so and
may take out such insurance for any sum which the Company may deem necessary to
protect its interests. The Executive will have no right, title or interest in or
to such insurance, but will, nevertheless, assist the Company in procuring and
maintaining the same by submitting from time to time to the usual customary
medical, physical, and other examinations and by signing such applications,
statements and other instruments as may reasonably be required by the insurance
company or companies issuing such policies.

14.           Waiver or Modification.    Any waiver by either Party of a breach
of any provision of this Agreement shall not operate as, or be construed to be,
a waiver of any other breach of such provision of this Agreement. The failure of
a Party to insist on strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that Party of the
right thereafter to insist on strict adherence to that term or any other term of
this Agreement. Neither this Agreement nor any part of it may be waived, changed
or terminated orally, and any waiver, amendment or modification must be in
writing signed by the Executive and the Company.

15.           Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument. A facsimile
or email signature will be deemed sufficient to constitute an original
signature.

16.           Choice of Law.    This Agreement will be governed and construed
and enforced in accordance with the laws of the State of Wisconsin, without
regard to its conflicts of law rules.

17.           Entire Agreement.    This Agreement contains the entire
understanding of the Parties relating to the subject matter of this Agreement
and supersedes all other prior written or oral agreements, understandings or
arrangements, including any previous employment agreements by and between the
Parties. The Executive acknowledges that, in entering into this Agreement, he
does not rely and has not relied on any statements or representations not
contained in this Agreement.

18.           Severability.    Any term or provision of this Agreement that is
determined to be invalid or unenforceable by any court of competent jurisdiction
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction and such invalid or unenforceable provision
shall be modified by such court so that it is enforceable to the extent
permitted by applicable law.

19.           Notices.    All notices and other communications required or
permitted to be given under this Agreement shall be in writing and delivery
shall be deemed to have been made (i) on the day of delivery if delivered in
person; (ii) three business days following the date when such notice is
deposited in first class mail, postage prepaid, return receipt requested; or
(ii) the business day

 

9



--------------------------------------------------------------------------------

following the date when such notice is deposited with any overnight air courier
service, to the Party entitled to receive the same, at the address indicated
below or at such other address as such Party shall have specified by written
notice to the other Party given in accordance with the terms of this Paragraph
19:

 

If to the Company

 

Air Wisconsin Airlines Corporation

 

W6390 Challenger Drive, Suite 203

 

Appleton, Wisconsin 54914

 

Attn: Chief Executive Officer

 

If to the Executive

 

Robert Binns

 

Air Wisconsin Airlines LLC

 

W6390 Challenger Drive, Suite 203

 

Appleton, Wisconsin 54914

 

20.           Headings.    The headings of any paragraphs in this Agreement are
for reference only and shall not be used in construing the terms of this
Agreement.

21.           No Third Party Beneficiaries.    This Agreement does not create,
and shall not be construed as creating, any rights enforceable by any person not
a Party to this Agreement.

22.           Indemnification.    The Company shall take all reasonable actions
consistent with the terms of the Company’s Limited Liability Company Agreement
to ensure that the Executive is covered under the terms of any directors and
officers’ liability insurance coverage and is subject to coverage under the
terms of any indemnification provisions contained in the Company’s Limited
Liability Company Agreement, to the same extent that such coverage and such
provisions are provided by the Company with respect to other management level
employees of the Company.

23.           Survival.    The covenants, agreements, representations and
warranties contained in this Agreement shall survive the termination of the Term
and the Executive’s termination of employment with the Company at any time and
for any reason.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the first date written above.

 

AIR WISCONSIN AIRLINES LLC

By:

 

/s/ C. R. Deister

        Christine Deister         Chief Executive Officer

 

/s/ Robert Binns

ROBERT BINNS

 

11